DETAILED ACTION
Notice to Applicant
Allowable Subject Matter
Claims 8-13, 24-29, and 31-41 allowed.
The following is an examiner’s statement of reasons for allowance: The Remarks filed 8/3/2022 are persuasive and the prior rejections are withdrawn. The prior art does not appear to teach or render obvious the claimed invention, particularly “a container configured to receive an effluent from the gas-liquid reactor, receive a second portion of the catholyte from the cell, and store a mixture of the second portion of the catholyte and the effluent from the gas-liquid reactor, wherein the container is configured to provide an effluent of the container to the cell” and “a processing module connected to the gas-liquid reactor and configured to process an effluent of the gas-liquid reactor in a process comprising at least one of pressure reduction or even mixture with a second gas, wherein the second gas comprises at least one of carbon dioxide, sulfur dioxide, or nitrogen; and a container […]”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723